DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
If claim limitations in this application that use the word "means" (or "step"), they are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, if claim limitations in this application that do not use the word "means" (or "step"), they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 13, 15-16, 19, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, last line, there is no antecedent basis for the limitation, “the shaft” in the claim.
Regarding claim 13, line 2, the term "substantially" is a relative term which renders the claim indefinite.  
Regarding claim 15, there is no antecedent basis for the limitations, “the first end (line 6)”, “the second end (line 7)”, “the alignment (lines 12 and 14) in the claim.
Regarding claim 16, there is no antecedent basis for the limitations, “the alignment (lines 3-4) in the claim.
Regarding claim 19, lines 2-3, it is suggested that the limitation, “the first member, second member, and third member” be changed to -- “the first member, the second member, and the third member” for clarity on antecedent basis.
Regarding claim 21, lines 1-2, it is suggested that the limitation, “a first and second shaft coupler” be changed to -- “a first shaft coupler and a second shaft coupler” for clarity.
Regarding claim 22, lines 1-2, it is suggested that the limitation, “the first member, second member, and third member” be changed to -- “the first member, the second member, and the third member” for clarity on antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-7, 10-13, 17, 19, and 22 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by De Craemer (US 2014/0116272 A1).
Regarding claim 1, De Craemer discloses a rockshaft assembly (fig. 7-8) for a round bale or module building machine (see abstract), comprising: a first arm (260c), a second arm (260d), and a third arm (260b) all pivotally coupled (via a shaft 260a) to the module building machine [note that the second arm (260d) is pivotally coupled to the shaft (260a) indirectly via the rollers and the first and third arms]; a first rockshaft roller (248) rotationally coupled between the first arm (260c ) and the second arm (260d) along a roller axis (see fig. 8); and a second rockshaft roller(248) rotationally coupled between the second arm (260d) and the third arm (260b) along the roller axis (fig. 8).
Regarding claim 2, the rockshaft assembly of claim 1, wherein the first rockshaft roller (248) partially defines a first belt path (see broken lines for a belt 20 in fig. 8) and the second rockshaft roller (248) partially defines a second belt path (see broken lines for a belt 20 in fig. 8).
Regarding claim 3, the rockshaft assembly of claim 1, further comprising a support structure (245) coupled to the first arm and the second arm and further coupled to the second arm and the third arm (fig. 8).
Regarding claim 6, the rockshaft assembly of claim 1, further comprising a shaft (348, fig. 7) positioned along the roller axis (fig. 7) and extending from the first arm (260c) to the third arm (260b), the first rockshaft roller (248) and second rockshaft roller (248) being rotationally coupled to the shaft (fig. 7). 
Regarding claim 7, the rockshaft assembly of claim 6, further comprising a slot defined in the second arm (260d) at least partially along the roller axis, wherein the shaft (348) slides through the slot into alignment with the roller axis [De Craemer discloses the shaft supports the rollers (see para. 25), and thus each of the arms inherently include a slot/opening for the shaft to extend therethrough].
Regarding claim 10, De Craemer discloses a round bale or module building machine (see abstract), comprising: 
a frame having a first wall (80a) and a second wall (80b) separated from one another by a module width (fig. 8); 
a plurality of rollers (248) positioned between the first wall (80a) and the second wall (80b) (fig. 8), the plurality of rollers defining at least one belt path (see belts (20) in fig. 8); and 
a rockshaft arm assembly (260b, c, d) pivotally coupled to the module building machine between the first wall and the second wall (fig. 7-8), the rockshaft arm assembly comprising: 
      a first arm (260c), a second arm (260d), and a third arm (260b);
      a first rockshaft roller (248) rotationally coupled between the first arm (260c) and the second arm (260d) along a roller axis; and
       a second rockshaft roller (248) rotationally coupled between the second arm (260d) and the third arm (260b) along the roller axis.
Regarding claim 11, the round bale or module building machine of claim 10, wherein the at least one belt path comprises: a first belt path (see broken lines of a belt 20 in fig. 8) defined at least partially on the first rockshaft roller (248); and a second belt path (see broken lines of a belt 20 in fig. 8) defined at least partially on the second rockshaft roller (248).
Regarding claim 12, the round bale or module building assembly of claim 11, further wherein the plurality of rollers comprises:
a first set of rollers (i.e. the rollers (244, 245, and 248) on the left half of figure. 8) at least partially defining the first belt path and positioned on a first side (i.e. the left side of figure 8) of the module building assembly; and
a second set of rollers (i.e. the rollers (244, 245, and 248) on the right half of figure. 8) at least partially defining the second belt path and positioned on a second side (i.e. the right side of figure 8) of the module building assembly;
wherein the first belt path (left side) is different than the second belt path (right side) [one path is positioned on the left side, and the other path is position on the right side; and thus one path is different than the other path in term of their position).
Regarding claim 13, the round bale or module building assembly of claim 12, further wherein the first belt path and the second belt path have the same length (see fig. 10, which shows all belts (20) are of the same length).
Regarding claim 17, De Craemer discloses a round bale or module building system (see abstract), comprising:
a first member (260c: fig. 8);
a second member (260d) spaced from the first member (fig. 8);
a third member (260b) spaced from the second member (260d) away from the first member (260c) (fig. 8);
a first movable roller assembly having a first roller (248) rotationally coupled between the first member and the second member and a second roller (the next 248) rotationally coupled between the second member and the third member (fig. 8); and
at least one shaft (348) positioned between the first member and the third member (figs. 7-8);
wherein, the at least one shaft (348) rotationally couples the first roller to the first member (260c) and the second member (260d) and the second roller (the next 248) to the second member (260d), and the third member (260b) (fig. 8).
Regarding claim 19, the round bale or module building system of claim 22, further comprising a second movable roller assembly (all of rolls 245) positioned between the first member (260c), the second member (260d), and the third member (260b) (fig. 8).
Regarding claim 22, the round bale or module building system of claim 17, wherein the first member (160c), the second member (260d), and the third member (260b) are pivotable about a frame pivot that is pivotally coupled (at roll 260a) between a first wall (80a) and a second wall (80b).

Allowable Subject Matter
Claim 4-5, 8, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9, 15-16, and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached PTO 892 are cited to show balers having rollers for guiding belts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/             Primary Examiner, Art Unit 3725                                                                                                                                                                                                        September 10, 2022